UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1262



OZO OBADIAH NWABUOKU,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-310-741)


Submitted:   August 9, 2006                 Decided:   August 23, 2006


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ozo Obadiah Nwabuoku, Petitioner Pro Se. Daniel Eric Goldman,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ozo Obadiah Nwabuoku, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       denying      his    motion    to     reopen    immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Nwabuoku’s      motion    to   reopen        as   untimely.       See    8    U.S.C.A.

§ 1229a(c)(7)(C)(i) (West 2005 & Supp. 2006); 8 C.F.R. § 1003.2(a)

(2006).       Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re: Nwabuoku, No. A70-310-741

(B.I.A. Feb. 14, 2006). We also deny Nwabuoku’s pending motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal     contentions     are      adequately    presented      in   the

materials      before    the   court    and       argument    would     not   aid   the

decisional process.



                                                                   PETITION DENIED




                                        - 2 -